DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Information Disclosure Statement filed 11/26/2021 has been considered in full by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 319.  Corrected (Figure 3C) drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: It appears that this reference character was mistakenly left out of paragraph [0055] in the specification.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0047], line 2: Reference character 330 should be changed to reference character 310 for the beam delivery device.  There is no 330 reference character in Figure 3A.  It is believed that the beam delivery device was intended to be labeled with reference character 310 as in paragraph [0048], line 1.
Paragraph [0055], line 6: “A zoom beam expander z-scan” should be labeled with a reference character.  The examiner believes this element was intended to be labeled with reference character 319, as in Figure 3C.  
Appropriate correction is required.

Claim Objections
Claim 18 objected to because of the following informalities:  
Line 4: “delivery focused laser energy” should be changed to “deliver focused laser energy”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd Paragraph 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the laser beam having a third numerical aperture" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 9, 14, 16-18, 20-24, 26, 32-34, and 36 allowed.
Claims 19, 27-29, and 37 contain potentially allowable subject matter.  35 U.S.C. 112 2nd rejections must be overcome.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claims 9 and 32, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Lubatschowski, et al. (U.S PGPub No. 2012/0172852) and Horvath, et al. (U.S PGPub No. 2012/0316544) (both cited on IDS)) does not teach or render obvious a laser eye surgery control system or a method of treating lens in a patient’s eye with an ultra-short pulsed laser comprising: determining a first region of a lens of a patient’s eye to receive a laser beam having a first numerical aperture; and determining a second region of the lens of the patient’s eye to receive a laser beam having a second numerical aperture, the second numerical aperture being lower than the first numerical aperture, and wherein at any given depth within a depth range along a central axis of the patient’s eye, the second region is radially closer, on average, to an iris of the patient’s eye than the first region.  Regarding independent claims 9 and 32, while Lubatschowski does teach a laser system with a numerical aperture of approximately 0.01-0.6, Lubatschowski does not teach an affirmative step of determining a high numerical aperture region and a low numerical aperture region.  Lubatschowski teaches a controller that is adapted to control a laser to produce a plurality of compression zones, which each comprise a plurality of lesions.  While the width of the individual compression zones in Lubatschowski may differ based on location in the lens (see paragraph [0012] of Lubatschowski), this is not equivalent to the numerical apertures of a laser varying to create a high numerical aperture region and low numerical aperture region.  The width of the individual compression zones are likely based on the amount of lesions in each compression zone, not because of the numerical aperture of the laser beam being delivered to the compression zone.  Lubatschowski does not teach or suggest that a laser beam having one numerical aperture is delivered to some compression zones and a laser beam having another (different) numerical aperture is delivered to some other compression zones with the same treatment plan.  Horvath, while teaching the implementation of an eye laser system that can deliver a beam with a high numerical aperture, also does not teach or render obvious a high and low numerical aperture laser beam being delivered to respective high and low numerical aperture zones.  No other prior art reference could be found that teaches or renders obvious the limitations of instant claims 9 and 32.  Due to their dependency on independent claims 9 and 32, instant claims 14, 16-29, 33-34, and 36-37 are also considered to contain allowable subject matter.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792